IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

AMANDA LAVALLEE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3803

GREGORY B. LAVALLEE,

      Appellee.


_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Amanda Lavallee, pro se, Appellant.

Gregory B. Lavallee, pro se, Appellee.




PER CURIAM.

      AFFIRMED. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150

(Fla. 1979).


LEWIS, C.J., BENTON and THOMAS, JJ., CONCUR.